Per Curiam,
This case originated in the court helow by plaintiff’s petition for appointment of viewers to ascertain the amount of damages sustained by him bjr reason of the location and construction of the Harrisburg & Potomac Railroad through his lands. The statute of limitation was interposed by the defendant, in limine, and the petition was dismissed; but, on appeal to this court, it was held that the proceeding is not within the purview of the statute of limitations, notwithstanding a bond with approved security had been given and the defendant company had lawfully taken possession more than six years prior to the presentation of the petition. The decree dismissing the petition was accordingly reversed, petition reinstated and record remitted with instructions to proceed by appointing viewers, etc.: Keller v. Railroad Co., 151 Pa. 67. Viewers were accordingly appointed, and subsequent^ reported in plaintiff’s favor. From their -award, an appeal was taken, and the issue framed was tried by a jury. Aside from the technical objections which were interposed by the defendants, the only material question in the case was as to the amount of damages to which plaintiff was entitled. That, under the evidence, was a question of fact for the jury; hy their verdict it was definitely settled. The proper parties were before the court, and the case was carefully and correctly tried. There is nothing in either of the specifications of error that requires special consideration or extended comment. We have fully considered the rulings complained of and find that they are so obviously correct that discussion of the questions involved would serve no useful purpose.
Judgment affirmed.